Case 1:20-cv-20499-KMW Document 4 Entered on FLSD Docket 02/03/2020 Page 1 of 1



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                                    MIAMI DIVISION

                                      Case No.

  STRIKE 3 HOLDINGS, LLC, a limited liability
  company,

         Plaintiff,

  v.

  JOHN DOE subscriber assigned IP address
  76.243.207.55, an individual,

         Defendant.

                                                 /

                 NOTICE OF FILING RULE 7.1 DISCLOSURE STATEMENT

         PLEASE TAKE NOTICE, pursuant to Fed. R. Civ. P. 7.1, Plaintiff’s parent corporation

  is General Media Systems, LLC. There are no publicly traded corporations that currently own

  10% or more of Plaintiff’s stock.

  Dated: February 3, 2020                            Respectfully submitted,

                                                     /s/ Rachel E. Walker______________
                                                     Rachel E. Walker (FL Bar No. 111802)
                                                     SMGQ LAW
                                                     218 NW 24th Street
                                                     Miami, FL 33127
                                                     Tel.: 305-377-1000
                                                     Fax: 855-327-0391
                                                     Email: rwalker@smgqlaw.com

                                                     Attorneys for Plaintiff




                                                 1
